DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed May 13, 2022 are acknowledged.
Examiner acknowledges amended claims 1-2, 4, 9-10, 17, 19-22, 31, 33 and 46.
Examiner acknowledges cancelled claims 15-6, 32 and 47.
The objection to claims 10 and 46 is overcome by Applicant’s amendment.
The rejection of claims 2-5, 17-19, 22 and 32-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 1-15, 20, 25, 27-31, 38 and 41-46 under 35 U.S.C. 102(a0(1) & (a)(2) as being anticipated by Liguore, U.S. Pre Grant Publication 2015/0027631 is overcome by Applicant’s amendment.
The rejection of claims 1-14, 25-27 and 35-36 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Paine et al., U.S. Patent Number 5,614,305 is overcome by Applicant’s amendment.
The rejection of claims 39-40 under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Pedigo et al., U.S. Pre Grant Publication 2013/0074663 is overcome by Applicant’s amendment.
The rejection of claims 1-5, 15-16, 19-24 and 28-30 under the provisionally grounds of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 10, 14-19, 24 and 28 of copending Application Number 16/623,341 is overcome by Applicant’s amendment.


Claim Objections
Claim 9 is objected to because of the following informalities:  The term “plies” is misspelled in line 2 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 17-31 and 33-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the preform" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 is rendered indefinite because it is unclear if the preform refers to the reinforcing fibers and the SMA wires OR if the preform refers to a different material.  The claim does not clearly state what the preform refers.
	Claims 2-14, 17-31 and 33-46 are dependent upon claim 1, which is indefinite.
	Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The phrase “such as” is recited in line 4 of the claim.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s amendment recites a combination that has not been presented previously.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786